                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 ANTHONY WAYNE MICHAEL,

                      Plaintiff,

                     v.                           CAUSE NO.: 3:18-CV-869-PPS-MGG

 WESTVILLE CORRECTIONAL
 FACILITY, and DR WALLA,

                     Defendants.

                                   OPINION AND ORDER

       Anthony Wayne Michael, a prisoner without a lawyer, filed a complaint alleging

that his eleven-day confinement on suicide watch at the Westville Correctional Facility

(Westville) violated his Eighth Amendment rights. “A document filed pro se is to be

liberally construed, and a pro se complaint, however inartfully pleaded, must be held to

less stringent standards than formal pleadings drafted by lawyers.” Erickson v. Pardus,

551 U.S. 89, 94 (2007) (quotation marks and citations omitted). Nevertheless, pursuant to

28 U.S.C. § 1915A, I must review the merits of a prisoner complaint and dismiss it if the

action is frivolous or malicious, fails to state a claim upon which relief may be granted,

or seeks monetary relief against a defendant who is immune from such relief.

       Michael alleges that on July 31, 2018, Dr. Walla placed him on suicide watch after

the death of his son. Dr. Walla instructed staff to give Michael a suicide smock, but not a

mattress or blanket. This order remained in place until August 11, 2018.
       The cell Michael was housed in for those eleven days did not have a toilet or bed.

Thus, he had to sleep on the floor, which he says was cold. During this time, Michael

was not allowed out of the cell to use the restroom and was forced to urinate in

Styrofoam lunch trays. Officers did not remove those urine-filled trays from his cell.

Moreover, Michael was not allowed to wash his hands after going to the bathroom. This

was a problem since he had to eat with his hands; he was not given utensils while on

suicide watch.

       Michael has named only Westville and Dr. Walla as defendants. The complaint

does not allege a plausible federal claim against either of them. To start, though

Westville is where these events occurred, it is a building, not a person or even a policy

making unit of government that can be sued pursuant to Title 42 U.S.C. § 1983.

Additionally, there are no allegations that Dr. Walla was deliberately indifferent to

Michael. Of course Dr. Walla ordered Michael to be housed with restrictive measures

because he was on suicide watch, but according to the complaint, this was done only

because Dr. Walla was concerned that Michael might try to kill himself. The Seventh

Circuit has recognized that drastic measures may be necessary to prevent an inmate

from committing suicide. Myers v. County of Lake, 30 F.3d 847, 850 (7th Cir. 1994)

(“inmates may be deprived not only of belts and ties, but also of pens, sheets, blankets,

even clothing, for almost any object may be used to harm oneself”). Because the

complaint alleges that Dr. Walla ordered Michael to be housed in restrictive conditions

solely out of a concern that Michael may commit suicide, it is not plausible to find any




                                             2
deliberate indifference. Davis v. Marble, 175 F.3d 1019 (7th Cir. 1999). Thus, Dr. Walla’s

placing Michael on suicide watch for eleven days does not state a constitutional claim.

       That said, Michael alleges to have endured troublesome conditions of

confinement for those eleven days. The Eighth Amendment requires prison officials

“must provide humane conditions of confinement . . . and must ‘take reasonable

measures to guarantee the safety of the inmates.’” Farmer v. Brennan, 511 U.S. 825, 832

(1994) (quoting Hudson v. Palmer, 468 U.S. 517, 526–27 (1984)). The Eighth Amendment

protects prisoners from conditions that “exceed contemporary bounds of decency of a

mature, civilized society.” Jackson v. Duckworth, 955 F.2d 21, 22 (7th Cir. 1992). Here,

Michael claims he was not allowed to use the restroom and was housed in unsanitary

conditions. However, those things did not happen at the hands of Dr. Walla. This is a

problem because “[o[nly persons who cause or participate in the violations are

responsible.” George v. Smith, 507 F.3d 605, 609 (7th Cir. 2007). Therefore, Michael has

not plausibly stated a conditions of confinement claim against Dr. Walla.

       That conclusion does not necessarily mean that Michael has no recourse for being

forced to live under those conditions for eleven days. It simply means that he first needs

to name those people responsible as defendants. So, if Michael believes that the

complained of conditions were the result of some institutional policy or custom at

Westville - how inmates on suicide watch are generally treated - then Michael should

name the Warden in his official capacity as a defendant. See Rice ex rel. Rice v. Corr. Med.

Servs., 675 F.3d 650, 675 (7th Cir. 2012) (noting that suits against state employees in their

official capacities is appropriate when a policy or custom is the moving force behind the


                                              3
constitutional deprivation). If he believes that he was forced to endure those conditions

because specific correctional officers mistreated him, then Michael needs to name those

officers in their individual capacities as defendants.

       Though the complaint does not state a claim for which relief can be granted, I

will grant Michael an opportunity to file an amended complaint so that he can name the

responsible individuals as defendants in this case. See Luevano v. Wal-Mart, 722 F.3d

1014 (7th Cir. 2013). A copy of this court’s approved form - Prisoner Complaint (INND

Rev. 8/16) - is available upon request from the prison law library. In his amended

complaint, he should name the individuals responsible for his claims as defendants and

must describe his interactions with each defendant in detail, including names, dates,

locations, and explain how each defendant was responsible for violating his

constitutional rights.

       ACCORDINGLY,

       (1) Anthony Wayne Michael is GRANTED until January 14, 2019, to file an

amended complaint; and

       (2) Michael is CAUTIONED that, if he does not respond by that deadline, this

case will be dismissed without further notice.

       SO ORDERED on December 11, 2018.

                                                 /s/ Philip P. Simon
                                                 PHILIP P. SIMON, JUDGE
                                                 UNITED STATES DISTRICT COURT




                                             4
